Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is August 27, 2020. This Office Action is in response to the application filed August 27, 2020. This office action is a FIRST-ACTION ALLOWANCE.
EXAMINER’S AMENDMENT
For purposes of compact prosecution (MPEP § 2103), an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee: 
AMENDMENT TO THE SPECIFICATION TITLE – The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (See MPEP 606.01). As such, Examiner has amended the title as follows, based on the instant disclosure, paragraph [0004]: 
A SEMICONDUCTOR DEVICE CAPABLE OF PREVENTING AN INCREASE IN THE NUMBER OF MANUFACTURING STEPS RELATING TO WIRING AND A METHOD FOR MANUFACTURING THE SAME


Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as providing a semiconductor device including first and second semiconductor layers on a substrate, each of which extend in a first direction perpendicular to a surface of the substrate. First and second plugs are formed, respectively, on the top surface of the first and second semiconductor layers. A novel-shaped connection wiring electrically connects the first and second plugs such that the connection wiring has an upper surface that is at a same height along the first direction as upper surfaces of the first and second plugs. This novel structure is disclosed for example in instant FIG. 5. Such and arrangement advantageously  prevents an increase in the number of manufacturing steps relating to wiring. When applied to a three-dimensional memory device, this novel structure advantageously prevents the bit line from coming into contact with or coming too close to the first and second semiconductor layers, and also, because fewer manufacturing steps are required in forming the connection wiring, an increase in manufacturing costs is prevented since fewer steps are needed.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention and the claimed invention (MPEP § 904).

Allowable Subject Matter
Claims 1 – 19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose nor render obvious, either alone or in combination, a semiconductor device as recited by Claim 1, or a method for manufacturing a semiconductor device as recited by Claims 12, 19 – further including 
a first plug provided on the first semiconductor layer; a second plug provided on the second semiconductor layer; a connection wiring having an upper surface that is at a same height along the first direction as upper surfaces of the first and second plugs, and having a lower surface that is at a same height along the first direction as lower surfaces of the first and second plugs; a first wiring provided on the first plug and the connection wiring; and a second wiring provided on the second plug and the connection wiring – as required by the semiconductor device of Claim 1; and
steps of forming first and second semiconductor layers extending in a first direction perpendicular to a surface of a substrate; forming first and second plugs on the first and second semiconductor layers, respectively; forming a connection wiring having an upper surface that is at a same height as upper surfaces of the first and second plugs and a lower surface that is at a same height as lower surfaces of the first and second plugs; forming a first wiring on the first plug and the connection wiring; and forming a second wiring on the second plug and the connection wiring – as required by the method of Claims 12, 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner has made-of-record the following closest prior art relevant to Applicant’s claimed invention. NAKAJIMA (US 2015/0036407; “NON-VOLATILE MEMORY DEVICE”; See FIG. 1 below) discloses first and second plugs 82 over respective first and second semiconductor layers 50 extending in a first direction “Z” perpendicular to a substrate 10, and a connection wiring 80 providing electrical contact between the first and second plugs 82. 

    PNG
    media_image1.png
    569
    428
    media_image1.png
    Greyscale


However, note NAKAJIMA does not teach nor suggest, either alone or in combination with the prior art of record, positioning the connection wiring 80 such that its upper surface is at a same height as the upper surface of the first and second plugs 82 – as required by Applicant’s instant claimed invention(s).
GARDNER ‘375 (US 5,970,375; “SEMICONDUCTOR FABRICATION EMPLOYING A LOCAL INTERCONNECT”; See FIG. 9 ) teaches forming first and second plugs 52, 54 and a connection wiring 36 such that each of the respective first and second plugs 52, 54 and connection wiring 36 have a same upper height -- but does not teach nor suggest, either alone or in combination with the prior art of record, forming the connection wiring 36 to have a lower surface that is at a same height as lower surfaces of the plugs 52, 54. Furthermore, GARDNER ‘375 does not teach nor suggest the second plug 54 being over a second semiconductor layer that extends and is perpendicular to a substrate.

    PNG
    media_image2.png
    284
    568
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813